Case 2:18-cv-00483-JRG Document 190-2 Filed 05/05/20 Page 1 of 1 PageID #: 5127




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  LUMINATI NETWORKS LTD.                             §
                                                     §
                 Plaintiff,                          §     CIVIL ACTION NO. 2:18-cv-483-JRG
                                                     §
                                                     §
  v.                                                 §     JURY TRIAL DEMANDED
                                                     §
  BISCIENCE INC.                                     §
                                                     §
                 Defendant.                          §


       DECLARATION OF ERIC H. FINDLAY IN SUPPORT OF THE MOTION FOR
                        WITHDRAWAL OF COUNSEL

 I, Eric H. Findlay, do hereby declare as follows:

        1.      I am a member in good standing of the State Bar of Texas. I am above the age of

 21, have never been convicted of a felony or crime of moral turpitude, and am competent to make

 this Declaration and to testify to these matters.

        2.      I am counsel of record for BIScience in the above-referenced civil action. All facts

 stated herein are within my personal knowledge and are true and correct.

        3.      I have reviewed the Motion for Withdrawal of Counsel. With respect to the factual

 statements made in Paragraphs 2 through 5, those statements are true and correct.



        I declare under penalty of perjury that the foregoing is true and correct. Executed this 1st

 day of May 2020, in Tyler, Smith County, Texas.



                                                /s/Eric H. Findlay
                                                Eric H. Findlay



                                                     -1-
